DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument and Amendment 
 Applicant request the withdrawal of previous office action and request the submission of a new office action because the NPL (Ogawa et al. (The American Physiological Society 1603-1607) was inavertedly not include with the office action. Accordingly it is not clear why it was missing as the 892 contains the record. Nonetheless because amendment to the claims have been made to incorporate the allowed claimed, the request is moot. Examiner will resubmit the missing NPL document for the record in this action.  
Status of Claims
Claims 1-36 are pending and are under Examination in this office action.

The claims 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogawa et al. (The American Physiological Society 1603-1607) is withdrawn as the reference fails to teach an oral formulation) The reference is attached as it was not previously attached.

The rejection of Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Casey (US 5,908,864) is withdrawn based on the amendment to the claims.
The rejection of Claim(s) 1, 9, 12 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Casey (US 201710142993) is withdrawn  based on the amendment to the claims.

The rejection of Claims 1, 9, 11-12, 18-22 under 35 U.S.C. 103 as being unpatentable over Cooper et al. (J. Int. Sports Nutrition; (2012); 9:33) in view of Ogawa et al. (The American Physiological Society 1603-1607) and Byrd (US 2006/0062849) and further in view of (Roberts et al. (US 2005/0276847) is withdrawn based on the amendment to the claims and Applicant’s argument found persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art have been cited in the previous action. The best when it comes to the ratio, one of ordinary skill in the art would conclude a 1:1 at most not 5:1 or 1:5 as recited.  Therefore the claims are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-36 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        5/12/21